United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2616
                         ___________________________

                                Damitrius Creighton,

                       lllllllllllllllllllllPetitioner - Appellant,

                                           v.

                             United States of America,

                       lllllllllllllllllllllRespondent - Appellee.
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: May 17, 2019
                              Filed: August 14, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

        Damitrius Creighton pleaded guilty to conspiracy to commit Hobbs Act
robbery, see 18 U.S.C. § 1951(a), and possession of a firearm in furtherance of a
crime of violence. See 18 U.S.C. § 924(c)(1)(A)(i). The district court sentenced him
to seventy-two months’ imprisonment: twelve months for the robbery conspiracy
(after a downward departure under the sentencing guidelines) and sixty months for the
firearms offense. Creighton later moved to vacate his sentence under 28 U.S.C.
§ 2255. Citing Johnson v. United States, 135 S. Ct. 2551 (2015), Creighton argued
that his conviction under § 924(c) was invalid because the definition of “crime of
violence” in § 924(c)(3)(B) was unconstitutionally vague. The district court denied
the motion based on Eighth Circuit precedent. See United States v. Prickett, 839 F.3d
697 (8th Cir. 2016), cert. denied, 138 S. Ct. 1976 (2018). Creighton appeals.

      While this appeal was pending, the Supreme Court held in United States v.
Davis, 139 S. Ct. 2319, 2336 (2019), that § 924(c)(3)(B) is unconstitutionally vague.
In the wake of Davis, the government has affirmatively waived all defenses to
Creighton’s motion based on waiver or procedural default. Because Davis superseded
Prickett and undermined the only basis for the district court’s ruling, we vacate the
judgment and remand the case for further proceedings.
                       ______________________________




                                         -2-